United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
U.S. POSTAL SERVICE, DUANESBURG
POST OFFICE, Duanesburg, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-2137
Issued: April 9, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 22, 2006 appellant filed a timely appeal of a March 23, 2006 merit
decision of the Office of Workers’ Compensation Programs, finding that she did not sustain an
injury in the performance of duty and nonmerit decisions dated April 26 and August 25, 2006,
denying her requests for reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the
Board has jurisdiction over the merits of this claim.
ISSUES
The issues are: (1) whether appellant established that she sustained a back and neck
injury in the performance of duty on December 29, 2005, as alleged; and (2) whether the Office
properly denied her April 12 and May 24, 2006 requests for a merit review of her claim pursuant
to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On January 4, 2006 appellant, then a 35-year-old rural carrier, filed a traumatic injury
claim (Form CA-1) alleging that on December 29, 2005 she experienced pain in her lower back,

a muscle spasm in her left leg and tightness in her neck and middle back when she stepped off a
curb and slipped on ice while loading her car with mail. She stated that she did not realize the
parking lot was “glared” with ice.
On appellant’s claim form, Judith C. Bianchine, an employing establishment postmaster,
controverted the claim on the grounds that the alleged injury did not occur in the performance of
duty. She stated that appellant did not report any incident, accident or injury to her until
January 3, 2006. Ms. Bianchine further stated that appellant had complained about chronic back
pain since the beginning of her reemployment at the employing establishment. She noted that
appellant made numerous chiropractic visits for back and neck pain and muscle spasms which
she spoke about often to everyone at work. Ms. Bianchine related that her knowledge of the
facts of the injury was not in agreement with appellant’s statement of injury. She contended that
appellant had changed the facts several times or there was a lack of facts regarding the alleged
injury. Ms. Bianchine noted that on January 3, 2006 appellant called in sick at 6:20 a.m. but did
not mention an injury. Two hours later appellant stated that she “slipped” on Thursday.
In a January 3, 2006 email message, Ms. Bianchine further described the alleged injury.
On Tuesday, January 3, 2006 at approximately 6:20 a.m., appellant contacted Ms. Bianchine at
home to advise that she was unable to work on that day. She had seen a chiropractor on the
previous day who she believed cracked her back into place but she was unable to sit or stand that
morning. Appellant further advised that she had not found anyone to cover her route.
Ms. Bianchine responded that she would call her back. After spending over one hour calling
several offices and substitutes, Ms. Bianchine found no available substitute. When she called
appellant back, appellant stated that she slipped on ice in the parking lot on Thursday,
December 29, 2005. Ms. Bianchine stated that appellant had not advised her about the injury.
Appellant stated that she told, Lisa Thatcher, a coworker, about the injury. At approximately
9:45 a.m., appellant called Ms. Bianchine from her physician’s office and requested the address
of the workers’ compensation office so that her physician could order x-rays. Ms. Bianchine
stated that she was too busy to provide this information and appellant replied that she would call
her back. John Reilly, an employing establishment employee, advised Ms. Bianchine that, until
appellant filed a CA-1 form, no accident had occurred. Appellant called Ms. Bianchine at
2:45 p.m. and stated that she was waiting for her physician to read the x-rays and that she may
have sustained a herniated disc.
In a January 5, 2006 narrative statement, Stacey Mercier, appellant’s coworker, related
that appellant was supposed to be on vacation during the week between Christmas and New
Year’s Day and that no coverage for her absence was available. She stated that she was
exhausted so she asked appellant either on Thursday, December 22 or Friday, December 23,
2005, whether she was going to call in during the stated time period. Ms. Mercier responded that
she did not have it in her to perform appellant’s and her job which usually occurred when she
called in. Appellant stated that she was not going to call in during the stated week but could not
promise that she would not call in soon.
In an undated narrative statement, Ms. Thatcher stated that she did not remember the day
appellant fell in the employing establishment’s parking lot but remembered her coming back
inside the office after she loaded her car with mail. Appellant cautioned her to be careful
because it was slippery by her car and she almost fell. Ms. Thatcher stated that she did not

2

appear to be hurt or affected in any way. She related that appellant left to deliver her mail and
did not refer to this matter again. Several days later, Ms. Thatcher stated that she reiterated her
statement of injury when Ms. Bianchine asked her about the incident.
Appellant submitted a January 3, 2006 medical report from Dr. Kevin P. Cope, a Boardcertified family practitioner, who provided a history that she complained about low and middle
back pain after falling on ice at work on December 29, 2005. Dr. Cope stated that appellant
sustained lumbar radiculopathy and thoracic and cervical strains. In a January 9, 2006 report, he
reiterated his prior diagnoses and opinion on causal relation. Dr. Cope’s January 3, 2006
disability certificate stated that appellant was off work from that date until January 9, 2006. On
January 3, 2006 he ordered physical therapy. In a January 9, 2006 disability certificate, Dr. Cope
stated that appellant was to remain off work from that date through January 10, 2006.
A January 10, 2006 disability certificate of Diane Vecchio, a nurse practitioner, stated
that appellant was totally incapacitated from that date until January 24, 2006. In a January 11,
2006 report, Ms. Vecchio provided a history that approximately two weeks ago, appellant
slipped and fell on ice. She provided a diagnosis of cervical and lumbar strains and lumbar
contusion. On January 24, 2006 Ms. Vecchio conducted a follow-up examination regarding a
slip and fall that occurred approximately six weeks ago. She reiterated her prior diagnoses and
stated that appellant also had intermittent symptoms of nerve irritation/radiculitis.
In an undated narrative statement, Ms. Bianchine stated that Michael Fisher, appellant’s
replacement, advised her that it was well known that appellant did not want to work until she got
a new car. Mr. Fisher further advised that the transmission was not working in her car and she
complained about the car and how she could not afford to replace it. He informed Ms. Bianchine
that appellant’s car broke down on several occasions and Mr. Ketchum, a garage owner, gave her
a ride to work so that she could finish her route with her other car. Ms. Bianchine stated that
Mr. Fisher related that appellant could not regularly use the other car because her back hurt when
she sat on the console and she could not reach the boxes. Mr. Fisher reported that he told her it
was her responsibility to find a vehicle that she could work out of in a safe manner. Appellant
responded that she could not afford one.
By letter dated February 3, 2006, the Office advised appellant that the evidence submitted
was insufficient to establish her claim. It addressed the factual and medical evidence that she
needed to submit to support her claim of injury.
The Office received a January 30, 2006 report from Dr. Timothy J. Greenan, a Boardcertified radiologist. A magnetic resonance imaging (MRI) scan of appellant’s cervical spine
demonstrated mild discogenic disease, spondylosis and diffuse posterior disc bulges at C5-6 and
C6-7 and a left lateral herniated nucleus pulposus at C5-6 impression on the left ventral aspect of
the spinal cord extending into the left anterior recess.
A January 24, 2006 form report from Dr. Russell N.A. Cecil, a Board-certified orthopedic
surgeon, stated that appellant sustained a neck, low back and left leg injury on
December 29, 2005. On January 31, 2006 Dr. Cecil determined that appellant was totally
disabled. He opined that appellant could not return to limited-duty work that required twisting
and turning. In addition, she could not return to her regular work duties because they required

3

physical labor. Appellant informed Dr. Cecil that she could not drive to Albany, New York to
work inside the employing establishment.
Ms. Vecchio’s January 24, 2006 disability certificate stated that appellant was totally
incapacitated from that date through February 21, 2006.
In a January 25, 2006 letter, Louise T. Coulombe, an employing establishment injury
compensation specialist, stated that the January 30, 2006 MRI scan clearly demonstrated that
appellant had underlying discogenic disease, spondylosis and diffuse posterior disc bulges at
C5-6 and C6-7. She noted that, prior to filing a claim, appellant was being treated by a
chiropractor. According to Ms. Coulombe appellant did not report an injury to her postmaster
and that as a rural carrier she was responsible for providing her own vehicle to deliver mail. She
related that the postmaster stated that at no time did appellant report an injury. Ms. Coulombe
contended that appellant did not have a vehicle to deliver mail and alleged an injury because she
had no money to repair her vehicle. She further contended that the facts surrounding the alleged
injury were not accurate and that appellant’s postmaster advised her that she had made it very
clear to her subordinates that she had no intentions of returning to work.
The Office received treatment notes from appellant’s physical therapists covering
intermittent dates from January 6 through February 24, 2006. Undated and unsigned form
reports indicated that appellant sustained a low back, left leg and neck injury on
December 29, 2005. Ms. Vecchio’s January 26, 2006 report reiterated her prior diagnoses. On
January 4, 2006 Dr. Kevin Lau, a Board-certified radiologist, performed an x-ray of appellant’s
cervical spine which demonstrated minimal degenerative change.
In a February 16, 2006 letter, appellant further described the December 29, 2005 incident.
Upon arriving at work on that date at approximately 10:00 a.m., she began to load her car with
mail to deliver on her route. She stepped off the curb and slipped on ice, injuring her neck and
back on the left side. Appellant stated that she did not realize that the parking lot around the car
was a “glare” of ice. She related that it was not properly maintained that morning and no salt
was put down. Appellant indicated that she did not feel any pain at that moment, she just felt
stiff and tight. She immediately advised Ms. Thatcher to be very careful because she had just
slipped on the ice. Ms. Thatcher replied that she was aware of the ice because she almost slipped
that morning while getting out of her car. Appellant stated that she did not advise her boss at that
time about the injury because her boss was at a counter waiting on customers and she was not in
immediate pain. She proceeded to deliver mail and later noticed that the more she reached for
the gas and brake pedals with her left leg, her back began to get tighter. The more appellant
reached and stretched to put mail in boxes, the more her neck started to tighten. She continued
her route. Appellant returned to the office, signed out and went home. She stated that, when she
arrived home, she put heat on her back and neck every 20 minutes to loosen them up. Appellant
also took Tylenol to ease the discomfort. She stated that she continued to perform her regular
work duties on December 30 and 31, 2005 and January 1 and 2, 2006 despite experiencing
stiffness in her neck and back, muscle spasms down the left side of her neck and back and a
headache. On December 30, 2005 appellant told Ms. Mercier that her back and neck were stiff
and sore from slipping on ice the day before.

4

Appellant related that on January 1, 2006 she could hardly walk or sit for more than 20
minutes. She sought chiropractic treatment on January 2, 2006. In the morning on January 3,
2006, appellant called Ms. Bianchine at home to inform her that she was not coming into work
that day due to extreme pain. She stated that she fell on December 29, 2005 while loading her
car and that she thought the pain would go away and that she would get better in a few days.
Appellant described her symptoms and medical treatment. Ms. Bianchine advised her that no
one was available to cover for her. Appellant responded that she was unable to drive to work
due to her condition. Ms. Bianchine called her back at 7:17 a.m. reiterating that no coverage
could be found. Appellant again stated that she was unable to work and that she was seeking
medical attention. She called Ms. Bianchine from her physician’s office to obtain insurance
information but she was too busy to give her the requested information. Appellant called back
later that day and advised Ms. Bianchine that she would be off work for one week and that she
had a follow-up appointment scheduled on January 9, 2006. On January 12, 2006 she received a
call from Ms. Bianchine requesting that she remove her mail car from the employing
establishment’s property because it was a safety hazard.
Appellant stated that she had not sustained any other injury between December 29, 2005
and January 3, 2006. She had not experienced any pain and discomfort or been treated for a back
or neck injury prior to December 29, 2005. Appellant related that, contrary to Ms. Bianchine’s
statement, she only had one chiropractic appointment in August 2004 and April 2005.
In a letter dated March 2, 2006, Ms. Coulombe contended that appellant had issues about
not being able to take time off work during the holidays. She had a history of back problems and
chiropractic treatment which she shared with Ms. Bianchine. Ms. Coulombe stated that the
cause of the alleged injury was questionable as the history provided by appellant was not
consistent.
In an undated narrative statement, Ms. Bianchine reiterated that she had no knowledge of
appellant’s statements regarding the alleged December 29, 2005 injury and that she did not
receive any report of icy conditions in the employing establishment’s parking lot from any other
employees or customers that day. She denied any knowledge of appellant’s allegations regarding
her condition from December 30, 2005 through January 2, 2006. Ms. Bianchine stated that
appellant had ample opportunity to mention the incident and that she was usually very vocal
about any particular ache or pain she experienced. She related that Ms. Mercier told her that she
did not remember appellant saying anything about “slipping” and/or her symptoms. Appellant
mentioned for the first time in her statement that she fell. Ms. Bianchine stated that her previous
statements only spoke about a slip and she first received notice about the claimed fall from the
injury compensation office. She noted that appellant’s CA-1 form indicated that she slipped.
Ms. Bianchine further noted that she had several discussions with appellant regarding the proper
way to lift. On one occasion, appellant stated that she could not lift properly due to her knees.
Ms. Bianchine instructed her to stop and get out of her vehicle to rearrange her load. She also
instructed her to remove her personal vehicle from the employing establishment’s property as
another carrier could not park as assigned. Snow was accumulating around the vehicle and the
area could not be plowed. Ms. Bianchine stated that the build up was causing an unsafe
condition in the parking lot but she did not know how this information pertained to appellant’s
alleged injury. She noted that appellant had complained to her on many occasions about sciatic
pain. Ms. Bianchine was aware of this condition because she was undergoing surgery in

5

March 2006 to correct her own sciatica and L5-4 disc problems. She and appellant often
discussed the similar nature of their back and leg pain.
Ms. Vecchio’s February 14, 2006 addendum treatment note reported appellant’s back and
neck symptoms and her headaches, dizziness and nausea. She instructed appellant to remain off
work until February 21, 2006. Dr. Cecil’s February 21, 2006 disability certificate stated that
appellant was unable to work from that date through March 7, 2006. A February 28, 2006
disability certificate from Dr. Frank L. Genovese, a Board-certified neurosurgeon, stated that
appellant should remain off work until she was evaluated on March 27, 2006 by Dr. Paul W.
Salerno, a Board-certified physiatrist, for her severe neck, arm and shoulder pain. On January 3,
2004 Dr. Lau performed several x-rays. Appellant’s lumbar spine was negative and there was no
evidence of a fracture of her thoracic spine. Minimal degenerative changes were found in her
cervical spine.
By decision dated March 23, 2006, the Office denied appellant’s claim on the grounds
that she did not establish that the claimed employment incident occurred at the time, place and in
the manner alleged and that she sustained a medical condition caused by the alleged incident.
The Office received Dr. Cecil’s February 27, 2006 treatment note which stated that
appellant sustained cervical disc disease.
By letter dated April 12, 2006, appellant requested reconsideration of the Office’s
March 23, 2006 decision. She submitted Dr. Salerno’s March 27, 2006 prescription note which
stated that appellant had pain in her cervical spine, left arm and low back. Form reports from
Dr. Cecil, Dr. Craig Anderson, a chiropractor, and Dr. Salerno dated March 29 and 31 and
April 3, 2006, respectively, provided a history that on December 29, 2005 appellant slipped on
ice while in the performance of duty. Dr. Cope stated that she fell on ice at work on the claimed
date. Drs. Cecil, Cope and Salerno diagnosed cervical, lumbar and upper extremity pain, lumbar
spine sprain/strain, cervical, lumbar and thoracic strains and lumbar contusion and radiculopathy.
Dr. Anderson diagnosed “847.25, 724.8, 847.0, 722.0 and 847.15.” All of these physicians
indicated with an affirmative mark that the diagnosed conditions were caused by the
December 29, 2005 incident. Dr. Cecil stated that appellant worked on December 30 and 31,
2005 which aggravated her original injury.
In a March 27, 2006 narrative report, Dr. Salerno reiterated his prior history of the
alleged injury. He reported appellant’s complaints and his findings on physical and radiological
examination. Dr. Salerno opined that appellant had cervical spine pain with left upper extremity
pain symptoms status post the alleged injury of December 29, 2005. He stated that her
symptoms were consistent with left C5-6 herniated nucleus pulposus with associated myofascial
pain. Appellant also sustained lumbar spine sprain/strain status post the alleged December 29,
2005 work injury. Dr. Salerno stated that her symptoms were likely musculoskeletal in nature.
Dr. Anderson’s January 2, 2006 narrative report reiterated his prior history of the alleged
December 29, 2005 injury. He reported his findings on physical and objective examination.
Dr. Anderson stated that the new primary diagnosis was an acute moderate lumbar strain/sprain
with associated acute moderate sacroiliac sprain/strain. He also diagnosed acute moderate
cervical sprain/strain with associated cervical disc displacement and an acute moderate thoracic

6

sprain/strain with associated thoracic somatic dysfunction. Dr. Anderson opined that these
conditions were caused by the alleged December 29, 2005 injury.
In a January 25, 2006 report, Ms. Vecchio stated that appellant had a serious health
condition that began on December 29, 2005 and would probably continue until June 30, 2006.
She further stated that the probable duration of her incapacity was contained in her January 24,
2006 report.
The Office received additional treatment notes from appellant’s physical therapist
covering intermittent dates from January 6 through May 2006.
By decision dated April 26, 2006, the Office denied appellant’s request for
reconsideration on the grounds that her arguments and the evidence that she submitted were
insufficient to warrant a merit review of the Office’s prior decision.
The Office received Dr. Cope’s May 2, 2006 report which reiterated his prior history of
injury. Dr. Cope noted appellant’s ability to work and medical treatment she received following
the alleged injury including an evaluation on January 3 and 9, 2006 in his office by Thomas
Venditti, a physician’s assistant. He reported appellant’s symptoms and his findings on physical
examination. Dr. Cope opined that she had a left lateral herniated nucleus pulposus at C5-6 and
cervical, thoracic and lumbosacral strains that were related to the December 29, 2005 work
incident.
By letter dated May 24, 2006, appellant requested reconsideration of the Office’s
April 26, 2006 decision. She submitted Dr. Cope’s May 16, 2006 report which reiterated
appellant’s history of injury and medical treatment, her ability to work and his opinion regarding
causal relation as set forth in his May 2, 2006 report.
On August 25, 2006 the Office issued a decision, denying appellant’s request for
reconsideration on the grounds that the evidence submitted was of an immaterial nature and
insufficient to warrant a merit review of its prior decisions.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of her claim, including the fact that the individual is
an employee of the United States within the meaning of the Act, that the claim was timely filed
within the applicable time limitation period of the Act, that an injury was sustained in the
performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.2 These are the essential
elements of each compensation claim regardless of whether the claim is predicated upon a
traumatic injury or an occupational disease.3 Establishing that a federal employee has sustained
1

5 U.S.C. §§ 8101-8193.

2

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

3

Delores C. Ellyett, 41 ECAB 992, 998-99 (1990); Ruthie M. Evans, 41 ECAB 416, 423-27 (1990).

7

a traumatic injury in the performance of duty involves two components. First, the employee
must submit sufficient evidence to establish that she actually experienced the employment
incident at the time, place and in the manner alleged.4 Second, the employee must submit
evidence, in the form of medical evidence to establish that the employment incident caused a
personal injury.5 The term injury as defined by the Act, refers to some physical or mental
condition caused by either trauma or by continued or repeated exposure to or contact with,
certain factors, elements or conditions.6
An employee who claims benefits under the Act has the burden of establishing the
occurrence of an injury at the time, place and in the manner alleged, by a preponderance of the
reliable, probative and substantial evidence.7 An injury does not have to be confirmed by
eyewitnesses in order to establish the fact that an employee sustained an injury in the
performance of duty, but the employee’s statements must be consistent with the surrounding
facts and circumstances and his or her subsequent course of action.8 An employee has not met
his or her burden of proof of establishing the occurrence of an injury when there are such
inconsistencies in the evidence as to cast serious doubt upon the validity of the claim.9 Such
circumstances as late notification of injury, lack of confirmation of injury, continuing to work
without apparent difficulty following the alleged injury and failure to obtain medical treatment
may, if otherwise unexplained, cast sufficient doubt on an employee’s statements in determining
whether a prima facie case has been established.10 However, an employee’s statement alleging
that an injury occurred at a given time and in a given manner is of great probative value and will
stand unless refuted by strong or persuasive evidence.11
ANALYSIS -- ISSUE 1
Appellant alleged that she sustained a back and neck injury in the performance of duty on
December 29, 2005. The Board finds that she established that the employment incident occurred
on December 29, 2005, as alleged.
The Board finds that there are not such inconsistencies in the evidence as to cast serious
doubt upon the validity of appellant’s claim that she experienced an employment incident on
December 29, 2005. Appellant consistently claimed that she sustained a back and neck injury on
4

Julie B. Hawkins, 38 ECAB 393, 396 (1987); see Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of
Injury, Chapter 2.803.2a (June 1995).
5

John J. Carlone, 41 ECAB 354, 356-57 (1989); see Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact
of Injury, Chapter 2.803.2a (June 1995).
6

Elaine Pendleton, supra note 2; 20 C.F.R. § 10.5(a)(14).

7

William Sircovitch, 38 ECAB 756, 761 (1987); John G. Schaberg, 30 ECAB 389, 393 (1979).

8

Charles B. Ward, 38 ECAB 667, 670-71 (1987); Joseph Albert Fournier, Jr., 35 ECAB 1175, 1179 (1984).

9

Tia L. Love, 40 ECAB 586, 590 (1989); Merton J. Sills, 39 ECAB 572, 575 (1988).

10

Samuel J. Chiarella, 38 ECAB 363, 366 (1987); Henry W.B. Stanford, 36 ECAB 160, 165 (1984).

11

Robert A. Gregory, 40 ECAB 478, 483 (1989); Thelma S. Buffington, 34 ECAB 104, 109 (1982).

8

December 29, 2005 as a result of slipping and falling on ice in the employing establishment’s
parking lot while loading mail into her car. Ms. Thatcher stated that, although appellant did not
appear to be hurt and proceeded to deliver mail, appellant cautioned her to be careful on the
parking lot because she slipped by her car and almost fell. Ms. Thatcher stated that she was
aware of the icy conditions because she almost slipped while getting out of her car on
December 29, 2005. Dr. Cope’s January 3, 2006 report and Ms. Vecchio’s January 11 and 24,
2006 reports provided a history as related by appellant that on December 29, 2005 she slipped
and fell on ice at work.
Ms. Bianchine and Ms. Coulombe stated that appellant did not promptly report the
December 29, 2005 incident, noting that she did not report the incident until January 3, 2006.
They also stated that she provided an inconsistent or incomplete statement of injury.
Ms. Bianchine noted that on January 3, 2006 appellant called in sick but failed to mention that
she sustained an injury. She indicated that it was not until a conversation later that day when
appellant told her that she had slipped on ice in the parking lot on December 29, 2005. Both
Ms. Bianchine and Ms. Coulombe stated that appellant had underlying neck and back conditions
prior to the alleged injury as she had made numerous chiropractic visits for chronic neck and
back pain. They both contended that she claimed an injury because she could not afford to fix
the car she used to deliver mail. Ms. Bianchine’s statement regarding this contention is based on
Mr. Fisher’s account that appellant’s car was not working properly and that she could not afford
a new one. The Board notes that the record does not contain any corroborative evidence such as,
a statement from Mr. Fisher or Mr. Ketchum regarding the status of appellant’s car and her
ability to afford a new one.
Appellant explained that she did not promptly report the December 29, 2005 incident to
her supervisor because she did not feel any pain at that moment, just stiffness and tightness. In
addition, she stated that her supervisor was busy waiting on customers at a counter at the time of
the incident. Appellant stated that on December 30, 2005 she told Ms. Mercier that her back and
neck were stiff and sore from slipping on ice the day before. Ms. Thatcher stated that appellant
told her that she slipped on ice and almost fell while loading mail into her car.
Although appellant continued to work on December 30 and 31, 2005 and January 1
and 2, 2006, she sought medical treatment for her increasing symptoms within a short time
period after the December 29, 2005 incident. She was examined by Dr. Cope on January 3, 2006
and he provided a history of the December 29, 2005. Dr. Cope opined that appellant sustained
lumbar radiculopathy and thoracic and cervical strains and that she was totally disabled from
January 3 through 10, 2006 and ordered physical therapy. Ms. Bianchine stated that on
January 3, 2006 appellant called her from her physician’s office and told her that she may have
sustained a herniated disc as a result of the December 29, 2005 incident. She was evaluated on
January 10, 2006 by Ms. Vecchio who provided a history of injury, diagnosed cervical and
lumbar strains and lumbar contusion and found her totally disabled from that date through
January 24, 2006.
Appellant stated that prior to the December 29, 2005 incident she had not experienced
any back or neck pain or discomfort. She denied undergoing several chiropractic treatments.
Appellant stated that she was only treated once in August 2004 and April 2005. Contrary to
Ms. Coulombe’s contention that appellant did not want to work during the holidays, Ms. Mercier

9

stated that appellant told her she had no plans to call in during the week between Christmas and
New Year’s Day.
Based on the statements of appellant, Ms. Thatcher, Ms. Mercier and Ms. Bianchine and
the reports and disability certificates of Dr. Cope and Ms. Vecchio, the Board finds that the
employment incident in the form of slipping and falling on ice in the employing establishment’s
parking lot on December 29, 2005 did in fact occur.
The Board, however, finds that appellant did not submit sufficient medical evidence to
establish that she sustained a back and neck injury due to the accepted December 29, 2005
employment incident.
As noted, Dr. Cope’s January 3, 2006 report provided a history of the December 29, 2005
employment incident. In this report, as well as, his January 9, 2006 report, he stated that
appellant sustained lumbar radiculopathy and thoracic and cervical strains on
December 29, 2005.
Dr. Cope’s reports, however, failed to address how the lumbar
radiculopathy and thoracic and cervical strains were caused or contributed to by the accepted
employment incident. The Board finds that this evidence is insufficient to establish appellant’s
claim.
The disability certificates, reports and treatment note from Ms. Vecchio, a nurse
practitioner, are of no probative value because a nurse practitioner is not considered a physician
under the Act.12 Similarly, the treatment notes from appellant’s physical therapists do not
constitute probative medical evidence inasmuch as a physical therapist is not considered a
physician under the Act.13 Further, the undated and unsigned reports submitted by appellant
have no probative value because they are not signed by a physician.14 As the reports lack proper
identification, the Board finds that they do not constitute probative medical evidence sufficient to
establish appellant’s burden of proof.15
Dr. Cecil’s January 24, 2006 report stated that appellant sustained a neck, low back and
left leg injury on December 29, 2005. His January 31, 2006 report stated that she was totally
disabled and that she could not perform her regular work duties because they involved physical
labor. Dr. Cecil failed to provide a diagnosis for appellant’s neck, back and left leg conditions.
He also failed to provide medical rationale explaining how and why the December 29, 2005
accepted employment incident caused an injury and resultant disability. Dr. Cecil’s reports are
insufficient to establish appellant’s claim.
12

5 U.S.C. § 8101(2) which defines “physician” as including surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors and osteopathic practitioners within the scope of their practice as defined
by State law; see also Joseph N. Fassi, 42 ECAB 231 (1991) (medical evidence signed only by a registered nurse or
nurse practitioner is generally not probative evidence).
13

5 U.S.C. §§ 8101-8193; 8101(2); Vickey C. Randall, 51 ECAB 357, 360 (2000) (a physical therapist is not a
physician under the Act).
14

Ricky S. Storms, 52 ECAB 349 (2001).

15

Vickey C. Randall, 51 ECAB 357 (2000); Merton J. Sills, 39 ECAB 572 (1988) (Reports not signed by a
physician lack probative value).

10

The disability certificates of Drs. Cope, Cecil and Genovese, finding that appellant was
totally disabled for work from January 3 through 10 and February 21 through March 27, 2006
are insufficient to establish her claim because they failed to provide a diagnosis and to discuss
how the diagnosed condition was caused by the December 29, 2005 employment incident.16
Appellant has not submitted rationalized medical evidence establishing that she sustained
a back and neck injury in the performance of duty on December 29, 2005. She has failed to meet
her burden of proof.
LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128 of the Act,17
the Office’s regulations provide that a claimant must: (1) show that the Office erroneously
applied or interpreted a specific point of law; (2) advance a relevant legal argument not
previously considered by the Office; or (3) constitute relevant and pertinent new evidence not
previously considered by the Office.18 To be entitled to a merit review of an Office decision
denying or terminating a benefit, a claimant also must file his or her application for review
within one year of the date of that decision.19 When a claimant fails to meet one of the above
standards, the Office will deny the application for reconsideration without reopening the case for
review of the merits.
ANALYSIS -- ISSUE 2
As previously stated, the Board has found the evidence of record sufficient to establish
that the December 29, 2005 incident occurred as alleged, but insufficient to establish that
appellant sustained neck and back injuries causally related to this accepted work incident. The
relevant underlying issue is whether appellant sustained back and neck injuries causally related
to the December 29, 2005 employment incident.
In support of her April 12, 2006 reconsideration request, appellant submitted Dr. Cecil’s
February 27, 2006 treatment note which stated that she had cervical disc disease. Dr. Salerno’s
March 27, 2006 prescription note stated that appellant suffered from pain in the cervical spine,
left arm and low back. This evidence fails to address whether appellant sustained an injury
causally related to the December 29, 2005 employment incident. In a March 27, 2006 report,
Dr. Salerno stated that appellant sustained a left C5-6 herniated nucleus pulposus with associated
myofascial pain and a lumbar spine sprain/strain status post the December 29, 2005 work injury.
Although Dr. Salerno opined that appellant sustained injuries following the December 29, 2005
employment incident, he did not specifically state that these injuries were caused by the accepted
employment incident. The Board has held that the submission of evidence which does not
16

Daniel Deparini, 44 ECAB 657, 659 (1993).

17

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
18

20 C.F.R. § 10.606(b)(1)-(2).

19

Id. at § 10.607(a).

11

address the particular issue involved does not constitute a basis for reopening a case.20 Because
neither Dr. Cecil nor Dr. Salerno addressed the relevant issue in this case, their treatment and
prescription notes and report are insufficient to warrant reopening appellant’s claim for further
merit review.21
Dr. Anderson, a chiropractor, stated in reports dated January 2 and March 31, 2006, that
appellant sustained an acute moderate lumbar strain/sprain with associated acute moderate
sacroiliac sprain/strain, acute moderate cervical sprain/strain with associated cervical disc
displacement and acute moderate thoracic sprain/strain with associated thoracic somatic
dysfunction causally related to the December 29, 2005 employment incident. However,
Dr. Anderson’s reports are irrelevant and do not constitute a basis for reopening appellant’s
claim for further merit review because under section 8101(2) of the Act, chiropractors are only
considered physicians, and their reports considered medical evidence, to the extent that they treat
spinal subluxations as demonstrated by x-ray to exist.22 There is no indication that Dr. Anderson
treated a spinal subluxation as demonstrated by x-ray to exist and, therefore, these nonmedical
documents would have no bearing on the main issue of the present case which is medical in
nature. The Board finds that Dr. Anderson’s reports do not constitute a basis for reopening
appellant’s claim for further merit review.
As noted, a nurse and physical therapist are not considered physicians under the Act.
Therefore, Ms. Vecchio’s January 25, 2006 report and the treatment notes from appellant’s
physical therapists are insufficient to warrant reopening her claim for further merit review.23
The March 29 and 30 and April 3, 2006 form reports of Drs. Salerno, Cecil and Cope
indicated with an affirmative mark that appellant’s lumbar and cervical conditions were caused
by the December 29, 2005 employment incident. The Board finds that these reports constitute
pertinent new and relevant medical evidence not previously considered by the Office, which
requires reopening of appellant’s claim for merit review. The Board also finds that Dr. Cope’s
May 16, 2006 report, which was submitted in support of appellant’s May 24, 2006
reconsideration request, and states that her cervical, thoracic and lumbar conditions were
causally related to the December 29, 2005 employment incident constitutes pertinent new and
relevant medical evidence, which requires reopening of appellant’s claim for merit review. The
underlying issue in the present case is whether appellant established that she sustained neck and
back injuries due to the December 29, 2005 employment incident. Drs. Salerno, Cecil and Cope
stated that appellant sustained cervical spine pain with left upper extremity pain symptoms,
cervical, lumbar and thoracic strains, lumbar contusion, lumbar radiculopathy and left lateral
herniated nucleus pulposus at C5-6 due to the December 29, 2005 work incident.

20

Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

21

Id.

22

5 U.S.C. § 8101(2), 20 C.F.R. § 10.311(a). See Thomas W. Stevens, 50 ECAB 288 (1999); George E. Williams,
44 ECAB 530 (1993).
23

See supra notes 12 and 13.

12

Dr. Cope’s May 2, 2006 report which was submitted in support of appellant’s May 24,
2006 reconsideration request diagnosed left lateral herniated nucleus pulposus at C5-6 and
cervical, thoracic and lumbosacral strains. Because Dr. Cope did not address the relevant issue
of whether the diagnosed conditions were caused by the accepted employment incident, this
report is insufficient to warrant reopening appellant’s claim for further merit review.24
Since appellant has submitted evidence in support of her April 12 and May 24, 2006,
2006 reconsideration requests which meets the third standard for obtaining a merit review of her
case, the Board finds that the Office should have reopened the case for a review on the merits.
Accordingly, the Board will remand the case to the Office for a review on the merits.
CONCLUSION
The Board finds that appellant has failed to establish that she sustained a back and neck
injury in the performance of duty on December 29, 2005. The Board, however, finds that the
Office improperly denied her April 12 and May 24, 2006 requests for merit review of her claim
pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs
March 23, 2006 decision is affirmed. The decisions of the Office dated August 25 and April 26,
2006 are reversed and the case is remanded for further action consistent with this decision.
Issued: April 9, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
24

Edward Matthew Diekemper, supra note 20.

13

